                       Case 2:19-cv-04532-MSG Document 1 Filed 10/01/19 Page 1 of 6
Pro Se 2 (Rev 12/16) Complamt and Request for In1unct1on



                                       UNITED' STA TES DISTRICT COURT
                                                                        for the
                                                      ('-\St"E-~rJ District of_     RNJ\l SV..IVAN i A
                                                               _C, i_\}_!._'-::__ Division

                                                                           )
                                                                           )
                                                                                  Case No.           1q-Y6:Ja
 R. ~- -~,.-_DL~              Platntz 7s)
                                                                                              (to be filled in by the Clerk's Office)



(Write the full name of each plaintiff who ts filing this complaint        )
If the names of all the plaintiffs cannot fit in the space above,          )
please write "see attached" tn the space and attach an addttzonal          )
page with the full ltst of names)                                          )
                                 -v-
                                                                           )
                                                                           )
                                                                           )
                                                                           )
                                                                           )
                             Defendant(s)                                  )
{Write the full name of each defendant who is being sued If the
names of all the defendants cannot fit tn the space above. please          )
write "see attached" m the space and attach an addltwnal page
with the full list of names)



                               COMPLAINT AND REQUEST FOR INJUNCTION
                             NEc;b TRO - E y; \:>AA.     To ~lop Ooi           Tt
I.        The Parties to This Complaint
                                           HE "Rl~F $f)-l.£s
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                               Name                                   ~ · Cf\.ESf\~ ~UGU.~TU.5 \) ~ G;V\'t..1u'itto\<Zla
                               Street Address                          707         t.AsT     A.,L.f\NTlc.            8.\RE€."1
                               City and County
                               State and Zip Code
                                                                       P H1 "'Yt t>E.1.e..~H l'fl C
                                                                       P.e.wNs~L_Ufi-rv;tt
                                                                                                      n'(/Cou.
                                                                                                             \cu.o..\
                                                                                                                        'CIJ'1'(   Pt-\ n. A.
                               Telephone Number                        ~\5 G80 45°tl
                               E-mail Address                           R t)\G lAtJ €        C.oW\C:W::>1' • Nt:T


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known}. Attach additional pages if needed.

                                                                                                                                         Page I of 6
                        Case 2:19-cv-04532-MSG Document 1 Filed 10/01/19 Page 2 of 6

Pro Se 2 (Rev 12/16) Complaint and Request for In1unct10n


                     Defendant No. I
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address        (if known)



                     Defendant No. 2
                                Name                              W~                       ~ LLC..                      P11. Ca.
                               Job or Title (if known)
                                Street Address                     { Q3                  ~ C\JV-<.
                                City and County                    ~ , . N.J.                o~o33
                                State and Zip Code
                                Telephone Number
                                E-mail Address       (if known)



                     Defendant No. 3
                                Name
                                Job or Title (if known)
                                Street Address                    41..3    AvoJlJ t>~L c: A-u£
                                City and County                   f-tttdJol\lt\e.1-b r l\J.J. D~D133
                                State and Zip Code
                                Telephone Number
                                E-mail Address       (if known)



                     Defendant No. 4
                                Name                                PRE:.bP.Ac.-                  F, L, pov1~
                                                                   ~
                                Job or Title (if known)

                                                                                          ~ ~f.
                                                                                                                )llfl
                                Street Address                      1105                                        P~ P~
                                City and County
                                State and Zip Code                  P11- . fq t o 3
                                Telephone Number                    'J..,,_ /;;, 7   -   -;l.. fr., 5 -DS ~ 0
                                E-mail Address       (if known)        p /J-             6;4 f?    {D      3 I2 6 ~ 8

                                 ft,Vt>     M. s~~ ~LEE
                                     I t)0 s-. ~ S+. Su-c.h. ~ ~o                                                             Page 2 of 6
                           Q~7--CfO&'-5058     p_;~. Po.. ~ o /JC,
                          Case 2:19-cv-04532-MSG Document 1 Filed 10/01/19 Page 3 of 6
Pro Se 2 (Rev. 12/16) Complamt and Request for lnJuncl!on


II.       Basis for Jurisdiction

          Federal courts are courts oflimitedjurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 133 I, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                 §Federal question                                     8oiversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.        The Plaintiff(s)

                               a.         If the plaintiff is an individual

                                          The plaintiff, (name)         R.cf\ 6..S A "-- A._u G-lls T tl.s              , is a citizen of the
                                          State of (name) PfN1'1 A..         \J\    G\¥'.\N\J \ \\ 0   R\O        .



                               b.         If the plaintiff is a corporation
                                          The plaintiff,      (name)                                                    , is incorporated
                                          under the laws of the State of (name)
                                          and has its principal place of business in the State of (name)



                               (If more than one plaintiff is named in the complaint, attach an additional page providing the
                               same information for each additional plaintiff.)

                     2.        The Defendant(s)

                               a.         If the defendant is an individual
                                          The defendant,       (name)      {:)   5 tt LE..'(   L. 1V\ l.\ (\)Z_         , is a citizen of
                                          the State of (name)      N E \A) J~ f< S (:-'{                              Or is a citizen of
                                           (foreign nation)




                                                                                                                                    Page 3 of 6
                          Case 2:19-cv-04532-MSG Document 1 Filed 10/01/19 Page 4 of 6
Pro Se 2 (Rev. 12/16) Complamt and Request for In1unct1on




                               b.         If the defendant is a corporation1V\LU\J         !=>AR. 1 !\)ER Sr\ \.P -                  NJ.
                                          The defendant, (name)      VJ AV tv E..    l; rt A    bQW f            L l C , is incorporated under
                                          the laws of the State of (name)    pEJ\J .rv S '{ L Vl'l tJ_   1   ~                            ,   and has its
                                          principal place of busmess in the State of (name)       \\) E W             \J ~   "R. s e. y
                                          Or is incorporated under the laws of (foreign nation}
                                          and has its principal place of business in (name)      N1:w J E~s F-y
                                         4<Z 3 A \/ONbv'.ll.. t:. A Ut;I\JuE. 1 H "1 bl>orv f\.fE" LI) J                       (\)J. 080 3 3
                               (If more than one defendant is named in the comp/amt, attach an additional page providing the
                               same i,iformation for each additional defendant.)

                     3.        The Amount in Controversy

                               The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                               stake-is more than $75,000, not counting interest and costs of court, because (exp/am):

                                 C.1TY        P'l-lii.-nt>e-1--PtnY\ - l-\f11t G>c-HME. BcV\\.6H\l6-
                                              01=-
                                 \)ifHnJ-T•ff    ~~cPfR,'t"' ~'         G'1:21f -1.<a Wc>ot>Lt'\tJD AuE,                                                  PH•l-4.
        ,,          ,,        . '21.~1 0Qo             c!00~
                                                            00
                                                                      Bl{11-p1~£> t-CoI'rrE'l\J'TS
             TRO ~                  Gt Sfe•, t,G\l'lV'-VlitoQ10            v<::.. C,ty OF- ~1-(1.LA()f=LPftl()
III.         Statement of Claim                                q   G, CV_ ~q 74      \S OCT I 9'l~
             Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
             facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
             was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
             including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
             claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
             needed.

             A.      Where did the events giving rise to your claim(s) occur?
                    ("\     C
                     '..._ n'<           °t1 i"t E"" Pt"I t\J
                                       fil.lG-l-t°"r


                    b""" \>J\<,<:e;.b... ~ ' Rico, 0..:.... ~
                    a.r.-J 1 ~ ~ o~- ~ 1ia,0 ~
                     o{-      r~~~ ~ ~ ~
                                                              "-U \1°\.T -\t< ,c.''·:(
                                                                        4               '1' -

                                                                                                                      n
                                                                                                                   ~£IMO h°\ \ow
                                                                                                                   l..)




                                                                                                                          ~dlL~
                                                                                                                                 ,




                                                                                                                                               ~
                                                                                                                                                \-l ,·1
                                                                                                                                                           ,
.                           Case 2:19-cv-04532-MSG Document 1 Filed 10/01/19 Page 5 of 6

    Pro Se 2 (Rev. 12/16) Complamt and Request for In1unct10n


              C.         What are the facts underlying your claim(s)? (For example What happened to you? Who did what?
                         Was anyone else involved? Who else saw what happened?)

                         ~~~J·




    IV.       Irreparable Injury

              Explain why monetary damages at a later time would not adequately compensate you for the injuries you
              sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation

              ;;notbemeasur~ ~                                        ~           ()~          ~          k ~.
                        ~ n .no                       rn        .i     n          ~e:e b1G,'1-w          \)<;_   CJ..,t\oi~
               ~       ~                 \~           GXJ~            ~~                "'                               t,~cJ.
             ~  ~or~\)~                                                                      q~CU- 51/-'t'-f             ~ 3 R/J
                ·.aal-l~t        H~ ~                                                        q'5cV- II '1 3
            ~ T~f-\ ,c\l:\LWL1.0n,,,.. u,,J.!J\. ..:t.a,                                     q3cV- 1056 U S ~
               ~~ ~                            -     ~~                     er,-~--                                      uJ

    V.        Relief

              State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
              arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
              the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
              punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
              punitive money damages.

               \U~~                                                        ~~~~~
                ~ Gt;,,t                            {n               - ..     ~~-~~
               W<Y4 ~                           ~j.$Tu,I~~ ~lyF~
               ~ / i i h . t o ~ ~ ~~
                                          7


                ' ~ ~ + 'PP.:L.. ~ ~
               :: ,._~ Y. OJ fs QDI'? ~ ~ ~
                                                                                  lA-



                    ~~~~-
                                                                                                                          Page 5 of 6
    .
•                        Case 2:19-cv-04532-MSG Document 1 Filed 10/01/19 Page 6 of 6
    Pro Se 2 (Rev 12/16) Complamt and Request for ln1unct1on



    VI.       Certification and Closing

              Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
              and belief that this complaint: (I) is not being presented for an improper purpose, such as to harass, cause
              unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
              nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
              evidentiary support or, if specifically so identified, wtll likely have evidentiary support after a reasonable
              opportunity for further investigation or discovery; and (4) the complaint otherwise compltes with the
              requirements of Rule 11.

              A.         For Parties Without an Attorney

                        I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                        served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                        in the dismissal of my case.


                        Date of signing:          QJ \ :st ~o 19
                        Signature of Plaintiff                 R. iD~~
                        Printed Name of Plaintiff


              B.        For Attorneys

                        Date of signing:


                        Signature of Attorney
                        Printed Name of Attorney
                        Bar Number
                        Name of Law Firm
                        Street Address
                        State and Zip Code
                        Telephone Number
                        E-mail Address




                                                                                                                         Page 6 of 6
